Case 1:13-cv-01835-RGA Document 1415 Filed 10/30/20 Page 1 of 2 PageID #: 89780




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



 TQ DELTA LLC,                                  :
                                                :
                        Plaintiff,              :
                                                :
                v.                              :       Civil Action No. 13-1835-RGA
                                                :
 2WIRE, INC.,                                   :
                                                :
                        Defendant.              :



                                                ORDER

        For the Family 4 trial, scheduled for February 22, 2021, Plaintiff asserts three claims.

 Plaintiff states that Defendant asserts one section 112, four anticipation, and six obviousness

 defenses against one claim, and three anticipation and seven obviousness defenses against each

 of the other two. (D.I. 1408). Plaintiff requests that Defendant be required to reduce the number

 of asserted invalidity defenses to a “more reasonable number,” suggesting that that number is six.

        Defendant states it will only reduce the number of defenses in response to an order to do

 so. (D.I. 1412). Defendant makes no argument that it will be prejudiced by a reduction. It states

 that it wants to make sure it does not waive anything. And it suggests the reduction be to eight

 defenses, not six.

        I think under the circumstances that six invalidity defenses per claim is neither premature

 nor prejudicial. Thus, I direct Defendant to reduce its invalidity defenses to six per claim. I am

 not going to put a date in this order, as Plaintiff did not suggest one in its letter (although I saw

 November 5 in the email chain) and the parties have since altered the summary judgment




                                              Page 1 of 2
Case 1:13-cv-01835-RGA Document 1415 Filed 10/30/20 Page 2 of 2 PageID #: 89781




 briefing schedule. I suggest November 7 as the date to do so, but I would consider a different

 date upon request.

                IT IS SO ORDERED this 30th day of October 2020.


                                                     /s/ Richard G. Andrews
                                                     United States District Judge




                                            Page 2 of 2
